  Case 1:19-cv-00427-LPS Document 15 Filed 09/24/19 Page 1 of 2 PageID #: 49



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 BRIAN PRICE, Individually and on Behalf         )
 of All Others Similarly Situated,               )
                                                 )
                         Plaintiff,              )
                                                 )    Case No. 1:19-cv-00427-LPS
         v.                                      )
                                                 )
 VERSUM MATERIALS, INC.,                         )
 GUILLERMO NOVO, JACQUES                         )
 CROISETIÈRE, SEIFOLLAH GHASEMI,                 )
 SUSAN C. SCHNABEL, THOMAS J.                    )
 RIORDAN, DR. YI HYON PAIK, and                  )
 ALEJANDRO D. WOLFF,                             )
                                                 )
                         Defendants.             )


                   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff Brian Price (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the

“Action”) with prejudice as to Plaintiff only and without prejudice as to all others similarly

situated. Defendants have filed neither an answer nor a motion for summary judgment in the

Action, and no class has been certified. Plaintiff’s dismissal of the Action is therefore effective

upon the filing of this notice.

Dated: September 24, 2019

                                                     Respectfully submitted,

                                                     FARUQI & FARUQI, LLP

                                                     By: /s/ Michael Van Gorder
 OF COUNSEL:                                         Michael Van Gorder (#6214)
                                                     3828 Kennett Pike, Suite 201
 FARUQI & FARUQI, LLP                                Wilmington, DE 19807
 Nadeem Faruqi                                       Tel.: (302) 482-3182
 James M. Wilson, Jr.                                Email: mvangorder@faruqilaw.com
 685 Third Avenue, 26th Floor
 New York, NY 10017



                                               -1-
 Case 1:19-cv-00427-LPS Document 15 Filed 09/24/19 Page 2 of 2 PageID #: 50




Tel.: (212) 983-9330                  Counsel for Plaintiff
Fax: (212) 983-9331
Email: nfaruqi@faruqilaw.com
        jwilson@faruqilaw.com

Counsel for Plaintiff




                                    -2-
